The opinion of the court was delivered,
by Read, J.
By the Act of 11th April 1868, the county of Forest is chargeable with the expenses of the minor, Garrett A. Wynkoop, in the House of Refuge of Western Pennsylvania, from its date; and the courts, upon a fair construction of the preceding acts, have arrived at the conclusion, that this was also the rule before its passage. This seems reasonable, and it is supported by the difference not only of language, but of the subject-matter between persons convicted of crimes and sentenced to the Eastern or Western Penitentiaries, the expenses of keeping whom are necessarily borne by the respective counties in which they are convicted; and vicious and incorrigible children who may be committed tb the House of Refuge by any mayor of any city, alderman or justice of the peace within the western district.
By the 19th section of the Act of 22d April I860 as .amended by the 1st section of.the Act of 16th April 1857, the children received by the managers of the House of Refuge “ shall be clothed, maintained and instructed by the said managers at the public expense of the proper county from which they came.”
There can be no doub.t of the meaning of this language, particularly when we consider it 'in connection with the policy adopted towards the insane and the poor. The construction contended for by the counsel of the defeñdant would have made it the interest of the other counties -to have all their incorrigible children committed by the mayor of Pittsburg, which would have shifted the burden from their shoulders to those of the -county of Allegheny.
Judgment affirmed.
Thompson, C. J., dissented.